      Case 2:19-cv-00576-JCM-DJA Document 25 Filed 11/25/19 Page 1 of 3



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendants
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
     AND CHICAGO TITLE INSURANCE COMPANY
8
                                   UNITED STATES DISTRICT COURT
9
                                            DISTRICT OF NEVADA
10
      DEUTSCHE BANK NATIONAL TRUST                           Case No.: 2:19-cv-00576-JCM-CWH
11    COMPANY, AS TRUSTEE FOR GSAA
      HOME EQUITY TRUST 2006-17, ASSET-                      STIPULATION AND PROPOSED
12    BACKED CERTIFICATES SERIES 2006-                       ORDER TO STAY CASE PENDING
      17,                                                    APPEAL
13
                               Plaintiff,
14
                        vs.
15
      FIDELITY NATIONAL TITLE
16    INSURANCE COMPANY, et al.
17                             Defendants.
18              Plaintiff Deutsche Bank National Trust Company, as Trustee for GSAA Home Equity
19   Trust 2006-17, Asset-Backed Certificates Series 2006-17 (“Bank”) and defendants Fidelity
20   National Title Insurance Company and Chicago Title Insurance Company (“Insurers”)
21   (collectively, the “Parties”), by and through their undersigned counsel, stipulate and agree as
22   follows, subject to the approval of the District Court:
23              WHEREAS, there are now currently pending in the United States District Court for the
24   District of Nevada more than three dozen actions between national banks, on the one hand, and
25   their title insurers, on the other hand (the “Actions”);
26              WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
27   national bank contends, and the title insurer disputes, that a title insurance claim involving an
28

                                                         1
                                     STIPULATION AND PROPOSED ORDER
     524455.1
      Case 2:19-cv-00576-JCM-DJA Document 25 Filed 11/25/19 Page 2 of 3



1    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
2               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
3    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
4    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
5    Endorsement (the “Form Policy”);
6               WHEREAS, each of the Actions implicates common questions of interpretation of the
7    Form Policy;
8               WHEREAS, the national bank in one of these actions has now appealed a judgment of
9    dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
10   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
11   (the “Wells Fargo II Appeal”);
12              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
13   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
14   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
15   of the other Actions, including the instant action;
16              WHEREAS, Insurers previously moved to stay the instant action pending the disposition
17   of the Wells Fargo II Appeal (the “Motion to Stay”);
18              WHEREAS of the Parties intend that the instant Stipulation is to withdraw and replace
19   the previously filed Motion to Stay;
20              WHEREAS the Parties agree that it is appropriate and desirous to stay the instant action
21   pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will not
22   prejudice either of the Parties, and that a stay of the instant action will best serve the interests of
23   judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
24   Wells Fargo II Appeal might affect the disposition of this case);
25              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
26   stipulate and agree as follows:
27              1. The instant action shall immediately be STAYED, pending the disposition of the
28                 Wells Fargo II Appeal.
                                                           2
                                     STIPULATION AND PROPOSED ORDER
     524455.1
      Case 2:19-cv-00576-JCM-DJA Document 25 Filed 11/25/19 Page 3 of 3



1               2. The scheduling order previously entered in this action is hereby VACATED.
2               3. Each of the Parties shall be excused from responding to any now-outstanding
3                  discovery requests propounded by another until after the stay is lifted.
4               4. Any now-pending deadlines to file responses to, or replies in support of, any
5                  outstanding motions are hereby VACATED.
6               5. By entering into this stipulation, the Parties are not waiving any right they may have to
7                  subsequently move the Court for an order lifting the stay in this action.
8    Dated this 25th day of November 2019             EARLY SULLIVAN WRIGHT
                                                       GIZER & McRAE LLP
9
                                                           /s/--Kevin S. Sinclair
10                                                  By:
                                                    Kevin S. Sinclair, Esq.
11                                                  Nevada Bar No. 12277
                                                    Sophia S. Lau, Esq.
12                                                  Nevada Bar No. 13365
                                                    8716 Spanish Ridge Avenue, Suite 105
13                                                  Las Vegas, Nevada 89148
14                                                  Attorneys for Defendants FIDELITY NATIONAL
                                                    TITLE INSURANCE COMPANY AND CHICAGO
15                                                  TITLE INSURANCE COMPANY
16   Dated this 25th day of November 2019             WRIGHT, FINLAY & ZAK, LLP
17                                                      /s/--Lindsay D. Robbins
18                                                  By:
                                                    Matthew S. Carter, Esq.
19                                                  Nevada Bar No. 9524
                                                    Lindsay D. Robbins, Esq.
20                                                  Nevada Bar No. 13474
                                                    7785 W. Sahara Ave., Suite 200
21                                                  Las Vegas, NV 89117
22                                                  Attorneys for Plaintiff DEUTSCHE BANK
                                                    NATIONAL TRUST COMPANY, AS TRUSTEE
23                                                  FOR GSAA HOME EQUITY TRUST 2006-17,
                                                    ASSET-BACKED CERTIFICATES SERIES 2006-17
24
                                                      ORDER
25
                                                    IT IS SO ORDERED:
26              December 5, 2019
27   Dated:                                              By:
                                                               THE HON JAMES C. MAHAN
28                                                             UNITED STATES DISTRICT JUDGE

                                                          3
                                      STIPULATION AND PROPOSED ORDER
     524455.1
